Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on May 26, 2021 and the supplemental answer posted 07/27/2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission and amendments filed on May 26, 2021, have been entered.

Status of Claims
Amendment of claims 1, 3 and 13, and addition of claims 28-29 is acknowledged
Claims 1-22 and 26-29 are currently pending and are the subject of this office action.
Claim 15-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic May 2, 2019.
Claims 1-14, 22 and 26-29 are presently under examination.

Priority
The present application claims priority to provisional application No. 62/549,849 filed on 08/24/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.





Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites the limitation “1 week or more before said radiation treatment and 8 weeks or more after said radiation treatment”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 28 depends from claim 1 which recites “radiation treatment before or after said contacting”

	

Claim Rejections - 35 USC § 103 (Modified Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4, 10-12, 22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al. (WO 2011/109635, cited in prior office action).

For claims 1, 3 and 29, Chen teaches a method of treating cancer (i.e. in vivo) comprising the administration of a composition comprising a therapeutically effective amount of a monoterpene in combination with radiation therapy, wherein the monoterpene can be administered before, during and/or after radiation (i.e. the individual has cancer and has undergone or is about to undergo radiation treatment for cancer) (see page 21, lines 19-25; page 22, line 30 through page 23, line 6 and page 31, lines 27-30).  Chen further teaches that the administration can be oral (see page 3, lines 18-19 and page 30, lines 29-31).

The prior art is silent regarding the statement in claim 1: “modifying adult salivary stem cells”.  However: “modifying adult salivary stem cells” will naturally flow from the method made obvious by Chen, since the same compounds or methods (monoterpenes and radiation therapy) are being administered to the same cells (all mammals, including those suffering from type of cancer that being administered monoterpenes and radiation therapy, have salivary stem cells) by the same route (orally). In other words, products of 
In other words, even though the prior art is silent regarding “modifying adult salivary stem cells”, by practicing the method made obvious by Chen: “the oral administration of a composition comprising a monoterpene to a mammal in combination with radiation therapy", one will also be “modifying adult salivary stem cells”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("modifying adult salivary stem cells”) of the method made obvious by Chen (“the oral  administration of a composition comprising a monoterpene to a mammal in combination with radiation therapy").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

The prior art is silent regarding the statements: “wherein the contacting results in modification of the adult salivary stem cells by one or more of increasing proliferation of the adult salivary stem cells, protecting the adult salivary stem cells from the radiation treatment and improving the salivary gland function of the adult salivary stem cells relative to the starting population of adult salivary stem cells”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the the oral administration of a composition comprising a monoterpene to a mammal in combination with radiation therapy".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increasing proliferation of the adult salivary stem cells, protecting the adult salivary stem cells from the radiation treatment and improving the salivary gland function of the adult salivary stem cells relative to the starting population of adult salivary stem cells” appears to be the result of the process made the oral administration of a composition comprising a monoterpene to a mammal in combination with radiation therapy", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claims 1 and 3 with a reasonable expectation of success.

For claim 2, the prior art is silent regarding the statement: “wherein after the contacting and the radiation treatment the number of adult salivary stem cells increases by 25%”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “the oral administration of a composition comprising a monoterpene to a mammal in combination with radiation therapy".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increasing the number of stem cells by 25%” appears to be the result of the process made obvious by the prior art: “the oral administration of a composition comprising a monoterpene to a mammal in combination with radiation therapy", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 2 with a reasonable expectation of success.

For claim 4, Chen teaches that the individual can have head and neck cancer (see page 22, line 13).

For claim 10-11 and 22, Chen teaches that the monoterpene can be terpineol (see page 13, lines 19).



For claims 26-28, Chen does not teach the specific dose regime: “contacting the starting population of adult salivary stem cells with the monoterpene for 12 weeks or 20 weeks or more after said radiation treatment, or 1 week or more before radiation treatment and 8 weeks or more after radiation treatment”.  
However Chen, teaches the treatment of head and neck cancer with monoterpenes and radiation (see page 22, line 13). And also teaches that the monoterpene can be administered continuously beginning one week prior initiation of radiotherapy and continued for two weeks after completion of radiotherapy (see page 23, lines 3-6).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Moreover, the determination of a dose regime to treat the same disease (i.e. cancer) is considered well in the competence level of an ordinary skilled artisan in 
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
All this will result in the practice of claims 26-28 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments dated 05/26/2021 have been fully considered but are not persuasive.
	
Applicant argues that:
The Applicant submits that, contrary to the assertions in the Office Action, one of ordinary skill in the art would not have considered the use of monoterpenes in combination with radiation therapy to treat cancer (e.g., head and neck cancer) to be inherent based on the disclosure of Chen. For example, the National Comprehensive Cancer Network (NCCN) treatment guidelines are established by cancer experts and Id. In addition, monoterpene compounds have not been tested as an adjunct treatment with radiation therapy or chemotherapy in clinical trials for any cancers. Monoterpene compounds have not been featured in any of these guidelines or clinical trials, because there is no clinical data to support the use of monoterpenes with radiation and/or chemotherapy in the treatment of cancer patients. Id.; see also Adelstein D. et al., NCCN Guidelines® Insights, Head and Neck Cancers, Version 2.2017, JNatl Compr Cane Netw., 15(6):761-770, June 2017; and Pfister DG et al., Head and Neck Cancers, Version 2.2020, NCCN Clinical Practice Guidelines in Oncology, J Natl Compr Cane Netw., 18(7):873-898, 2020. In addition, the above argument applies for all other types of cancer where monoterpene compounds have not been featured in any of these guidelines or clinical trials, because there is no clinical data to support the use of monoterpenes with radiation and/or chemotherapy in the treatment of cancer patients. See Declaration under 37 C.F.R. §1.132 filed herewith.
Examiner’s response:
The fact that there is no clinical trial data to support the use of monoterpenes with radiation and/or chemotherapy in the treatment of cancer patients is completely irrelevant.  There is nothing in the instant claims that requires or suggest of any clinical data.  

Chen clearly teaches the same or almost the same invention as Applicant.  The fact that there are not yet clinical trials wherein a monoterpene was administered to a cancer patient before or after radiation, does not teach against Chen’s discovery. 

Applicant argues that:
As such, contrary to the assertions in the Office Action, one of ordinary skill in the art would not have considered the use monoterpenes in combination with radiation therapy to treat cancer (e.g., head and neck cancer) to be inherent based on the disclosure of Chen.
Examiner’s response:
The question is not whether the skilled in the art would have considered the use of monoterpenes in combination with radiation therapy to treat cancer, the question is whether Chen teaches the use of monoterpenes in combination with radiation therapy to treat cancer, which it does. 

Applicant's arguments dated 07/27/2021 have been fully considered but are not persuasive.


Applicant argues that:
Applicant argues that Chen teaches against the oral administration of a monoterpene.
Examiner’s response:
Even though Chen teaches that the monoterpene perillyl alcohol should be preferably administered intranasally, the fact is that Chen does not mention any preferable route of administration for any other monoterpene, nor does teach against any route of administration.  To the contrary, Chen, teaches that the oral route is definitively one of the preferred routes of administration (see page 3, lines 18-19 and page 30 lines 29-31).  

Claim Rejections - 35 USC § 103 (Modified Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1-3, 10-12, 22 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould et. al. (US 7,056,491, cited in prior office action).

For claims 1, 3 and 29, Gould teaches a method of sensitizing tumor or carcinoma cells, to radiation, comprising the step of exposing the cells to an effective concentration of a monoterpene.  Treatment of the cancer (in vivo) is preferably before 

The prior art is silent regarding the statement in claim 1: “modifying adult salivary stem cells”.  However: “modifying adult salivary stem cells” will naturally flow from the method made obvious by Gould, since the same compounds (monoterpenes and radiation therapy) are being administered to the same cells (cancer patients, including those being administered monoterpenes and radiation therapy, have salivary stem cells) the same route (orally). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “modifying adult salivary stem cells”, by practicing the method made obvious by Gould: “the oral administration of a composition comprising a monoterpene to a cancer patient in combination with radiation therapy", one will also be “modifying adult salivary stem cells”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("modifying adult salivary stem cells”) of the method made obvious by Gould (“the oral administration of a composition comprising a monoterpene to a cancer patient in combination with radiation therapy").
Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

The prior art is silent regarding the statements: “wherein the contacting results in modification of the adult salivary stem cells by one or more of increasing proliferation of the adult salivary stem cells, protecting the adult salivary stem cells from the radiation treatment and improving the salivary gland function of the adult salivary stem cells relative to the starting population of adult salivary stem cells”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “the oral administration of a composition comprising a monoterpene to a cancer patient in combination with radiation therapy".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increasing proliferation of the adult salivary stem cells, protecting the adult salivary stem cells from the radiation treatment and improving the salivary gland function of the adult salivary stem cells relative to the starting population of adult salivary stem cells” appears to be the result of the process made obvious by the prior art: “the oral administration of a composition comprising a monoterpene to a cancer patient in combination with radiation therapy", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claims 1, 3 and 29 with a reasonable expectation of success.

For claim 2, the prior art is silent regarding the statement: “wherein after the contacting and the radiation treatment the number of adult salivary stem cells increases by 25%”.
the oral administration of a composition comprising a monoterpene to a cancer patient in combination with radiation therapy".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increasing the number of stem cells by 25%” appears to be the result of the process anticipated by the prior art: “theoral  administration of a composition comprising a monoterpene to a cancer patient in combination with radiation therapy", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 2 with a reasonable expectation of success.

For claims 10-12 and 22, Gould teaches that the monoterpene can be limonene (see Figure 8 and Figure 22 and column 5, lines 43-45).  Limonene is a racemic (1:1) mixture of the R and S enantiomers, as such Limonene comprises (R)-(+)-limonene.

For claims 26-28, Gould does not teach the specific dose regime: “contacting the starting population of adult salivary stem cells with the monoterpene for 12 weeks or 20 weeks or more after said radiation treatment, or 1 week or more before radiation treatment and 8 weeks or more after radiation treatment”. 
However, Gould further teaches that the monoterpene is administered one week prior to initiation of radiotherapy and continued two weeks after completion of radiotherapy (see column 5, lines 34-37).    
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing 
Moreover, the determination of a dose regime to treat the same disease (i.e. cancer) is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Chen teaches a range of time to administer the monoterpene after radiation is concluded, this time is considered a result effective variable (to treat cancer). Thus, it would also have been obvious to have chosen a period of time to continue to administer a monoterpene after radiation was concluded. In order to treat cancer.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

All this will result in the practice of claims 26-28 with a reasonable expectation of success.

2) Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould et. al. (US 7,056,491, cited in prior office action) as applied to claims 1-3, 10-12, 22 and 26-29 above, further in view of Chen et. al. (WO 2011/109635, cited in prior office action).



Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat head and neck cancer with a combination of radiation and the administration of a monoterpene, thus resulting in the practice of claim 4 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Applicant's arguments dated 05/26/2021 have been fully considered but are not persuasive.
	
Applicant argues that:
The Applicant submits that, contrary to the assertions in the Office Action, one of ordinary skill in the art would not have considered the use of monoterpenes in combination with radiation therapy to treat cancer (e.g., head and neck cancer) to be inherent based on the disclosure of Chen. For example, the National Comprehensive Cancer Network (NCCN) treatment guidelines are established by cancer experts and used globally for the management of cancer patients. See Declaration under 37 C.F.R. §1.132 filed herewith. The NCCN treatment guidelines do not include Id. In addition, monoterpene compounds have not been tested as an adjunct treatment with radiation therapy or chemotherapy in clinical trials for any cancers. Monoterpene compounds have not been featured in any of these guidelines or clinical trials, because there is no clinical data to support the use of monoterpenes with radiation and/or chemotherapy in the treatment of cancer patients. Id.; see also Adelstein D. et al., NCCN Guidelines® Insights, Head and Neck Cancers, Version 2.2017, JNatl Compr Cane Netw., 15(6):761-770, June 2017; and Pfister DG et al., Head and Neck Cancers, Version 2.2020, NCCN Clinical Practice Guidelines in Oncology, J Natl Compr Cane Netw., 18(7):873-898, 2020. In addition, the above argument applies for all other types of cancer where monoterpene compounds have not been featured in any of these guidelines or clinical trials, because there is no clinical data to support the use of monoterpenes with radiation and/or chemotherapy in the treatment of cancer patients. See Declaration under 37 C.F.R. §1.132 filed herewith.
Examiner’s response:
The fact that there is no clinical trial data to support the use of monoterpenes with radiation and/or chemotherapy in the treatment of cancer patients is completely irrelevant.  There is nothing in the instant claims that requires or suggest of any clinical data.  
Gould teaches all the structural limitations of the instant claims, as such whatever Applicant discovered that happens under these condition will necessarily occur under 
Gould clearly teaches the same or almost the same invention as Applicant.  The fact that there are not yet clinical trials wherein a monoterpene was administered to a cancer patient before or after radiation, does not teach against Gould’s discovery.

Applicant argues that:
As such, contrary to the assertions in the Office Action, one of ordinary skill in the art would not have considered the use monoterpenes in combination with radiation therapy to treat cancer (e.g., head and neck cancer) to be inherent based on the disclosure of Gould.
Examiner’s response:
The question is not whether the skilled in the art would have considered the use of monoterpenes in combination with radiation therapy to treat cancer, the question is whether Gould teaches the use of monoterpenes in combination with radiation therapy to treat cancer, which it does. 

Applicant's arguments dated 07/27/2021 have been fully considered but are not persuasive.

Applicant argues that:
Applicant argues that the “prior art” teaches against the oral administration of a monoterpene.
Examiner’s response:
Gould clearly teaches that the preferred mode of administration is oral (see column 5, lines 34-35).

Allowable Subject Matter
Claims 5-9 and 13-14 are allowed as presently advised.

Conclusion
Claims 5-9 and 13-14 are allowed.
Claims 1-4, 10-12, 22 and 26-29 are rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 28, 2021.